In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2721
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                    v.

TRENT SLONE,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
         No. 3:20CR007-001 — Jon E. DeGuilio, Chief Judge.
                     ____________________

     ARGUED MARCH 3, 2021 — DECIDED MARCH 10, 2021
                ____________________

   Before MANION, WOOD, and ST. EVE, Circuit Judges.
    MANION, Circuit Judge. After federal agents discovered
guns and drugs in a basement apartment where Trent Slone
recently lived, a jury found him guilty of possessing firearms
as a felon but acquitted him of possessing methamphetamine
with intent to distribute. In calculating Slone’s imprisonment
range under the Sentencing Guidelines, the district court ap-
plied    a    four-level     enhancement      under     U.S.S.G.
2                                                   No. 20-2721

§ 2K2.1(b)(6)(B) for possessing the firearms “in connection
with another felony offense,” namely, drug trafficking. Slone
appeals his sentence, arguing that the court erred by applying
the enhancement because he was acquitted on the drug
charge and no evidence supports the conclusion that his fire-
arms facilitated drug trafficking. Because the district court did
not clearly err in finding that there was a connection, and the
court emphasized that it would impose the same sentence re-
gardless of the guidelines range, we affirm.
                          I. Background
    Slone came to the attention of the Bureau of Alcohol, To-
bacco, Firearms and Explosives (ATF) and the Drug Enforce-
ment Agency (DEA) in October 2019 after informants re-
ported that he was selling methamphetamine out of his resi-
dence in South Bend, Indiana. At that time, Slone had been
living in the basement apartment in a house owned by his
friend Sam Dillon for several years. On December 5, 2019,
agents searched Dillon’s house and, in the basement, found
two guns—a handgun and a rifle—over 80 grams of meth,
and paperwork in Slone’s name. Dillon and another resident
informed the agents that Slone had been living in the base-
ment but had recently moved out, leaving many of his pos-
sessions behind. (Dillon ordered Slone out after Slone enter-
tained a girlfriend in one of the upstairs bedrooms.) They
added that they knew Slone sold meth. About two weeks
later, agents found Slone staying at a friend’s place. A search
revealed a small amount of meth, a scale, and baggies in the
apartment and a revolver in the friend’s van, which she said
Slone had been borrowing.
No. 20-2721                                                    3

    The agents interviewed Slone, who admitted that he had
dealt meth, “often” stayed in Dillon’s basement, and that, at
the end of summer, he had purchased the two guns found in
the basement. Although he maintained that the dealing was
in his past, he confessed that he had sold meth in quantities
ranging from grams to pounds and had acted as a middleman
on large transactions. As for the revolver found in his friend’s
van, he said that it was not his, but he had moved it into the
van.
    Slone was charged with possessing with intent to distrib-
ute the 80 grams of methamphetamine found in Dillon’s base-
ment, 21 U.S.C. § 841(a)(1), and illegally possessing firearms
as a felon (he had pleaded guilty to felony non-payment of
child support more than a decade earlier). 18 U.S.C.
§ 922(g)(1). While in pretrial custody, Slone was recorded ask-
ing an acquaintance to tell a friend to claim ownership of the
guns “found in my shit,” because “apparently my felony did
not go away.”
    At Slone’s two-day jury trial, several witnesses testified to
Slone’s involvement in meth trafficking. Dillon testified that
he routinely purchased from Slone 3.5-gram quantities of
meth worth about $100. And the informant who initially
alerted the government to Slone’s drug activities described
two occasions in Fall 2019 when she picked up over a pound
of meth, each worth about $10,000, from Slone in the base-
ment.
    Two ATF agents who participated in the investigation also
testified that the 80 grams of meth found in the basement
were probably intended for distribution, not personal use.
One noted that it was packaged in individual bags and ac-
companied by a digital scale, which indicated drug
4                                                    No. 20-2721

trafficking. The other added that 80 grams was a “dealer
quantity” of meth worth about $1,200, and no one was likely
to possess such a large amount for personal use.
    Slone testified in his own defense and tried to distance
himself from Dillon’s basement, averring that he lived in a
room upstairs, everyone in the house used the basement, and
he had moved out and removed his belongings over a month
before the December 5 raid. He also denied ownership of the
firearms, contradicting his previous statements to ATF
agents, and he produced a witness who claimed them. But
every other witness who testified on the subject, even Slone’s
witness, confirmed that Slone lived in the basement; Dillon
repeatedly stated that the basement was solely Slone’s “do-
main.” And, Dillon added, although he kicked Slone out
sometime before Thanksgiving 2019, “pretty much all” of
Slone’s stuff was still there on December 5, and he still had
access to the basement—Slone kept his keys and Dillon did
not change the locks until months after the raid.
    The jury acquitted Slone on the drug charge but convicted
him on the firearm charge, and the district court sentenced
him to 41 months’ imprisonment, at the bottom of his guide-
lines range of 41–51 months. In calculating the guidelines
range, the court added two offense levels for obstruction of
justice (based on Slone’s and his friend’s perjury at trial). And,
as relevant here, it applied a four-level enhancement, over
Slone’s objection, under U.S.S.G. § 2K2.1(b)(6)(B) upon con-
cluding that Slone possessed the firearms “in connection
with” the felony offense of meth trafficking. The court noted
that two of the guns, which Slone admittedly purchased, were
in the basement where he recently lived near a dealer’s quan-
tity of meth and drug trafficking paraphernalia. And other
No. 20-2721                                                    5

evidence—Slone’s statements to ATF agents and the inform-
ant’s testimony—supported a finding that he had been deal-
ing out of the basement for some time before his arrest. There-
fore, the guns potentially facilitated distribution regardless of
whether the 80 grams seized in December were Slone’s.
    The court went on to state that, even if the enhancement
did not apply (and the range was therefore 27 to 33 months),
see U.S.S.G. § 5A, it would impose the same 41-month sen-
tence based on its consideration of the factors under 18 U.S.C.
§ 3553(a). The court explained that, even if Slone did not pos-
sess the firearm in connection with drug dealing, he had ad-
mitted to recent involvement in the meth trade, and the evi-
dence supported a finding that he had been a meth distribu-
tor. The court concluded that a lower guidelines range would
not account for that aspect of Slone’s history, or the need to
protect the public, and an upward variance to 41 months
would thus be warranted.
                          II. Analysis
    Slone’s sole argument on appeal is that the district court
erred by imposing the four-level enhancement under
§ 2K2.1(b)(6)(B) for possessing firearms “in connection with”
drug trafficking. He urges that his acquittal on the possession-
with-intent charge made the enhancement inapplicable and
that, because he had moved out of the basement before the
December 5 raid, the government did not have sufficient evi-
dence to connect him or the guns to the 80 grams of meth. He
also asserts that the government provided no evidence that he
ever possessed the guns while engaging in the other alleged
drug dealing. This Court reviews the application of the sen-
tencing guidelines de novo but the underlying factual findings
6                                                   No. 20-2721

for clear error. United States v. Clinton, 825 F.3d 809, 811 (7th
Cir. 2016).
    To begin, we note the futility of Slone’s guidelines-based
arguments. Even if the district court erred by applying the
four-level enhancement, Slone cannot show any prejudice
from that decision. After a thorough review of the § 3553(a)
factors, the court explained that Slone’s (otherwise unac-
counted for) criminal activity and the need to protect the pub-
lic demanded a 41-month sentence regardless of the guide-
lines range. The court’s analysis reflects careful consideration
of Slone’s circumstances and the available sentencing options,
so any error in applying the enhancement would be harmless.
See Molina-Martinez v. United States, 136 S. Ct. 1338, 1346–47
(2016); United States v. Snyder, 865 F.3d 490, 500–01 (7th Cir.
2017) (collecting cases).
    Regardless, the district court did not err; the record con-
tained ample support for its finding that Slone possessed
guns in connection with felony meth trafficking. Though he
was acquitted of drug possession, sentencing courts may con-
sider acquitted conduct provided that its findings are sup-
ported by a preponderance of the evidence. See United States
v. Watts, 519 U.S. 148, 154 (1997); United States v. Holton, 873
F.3d 589, 591 (7th Cir. 2017). There was more than enough ev-
idence to meet that threshold here.
   First, the proximity of the guns in the basement to 80
grams of meth, baggies, and a digital scale alone supports the
enhancement. Application Note 14(B) creates a presumption
that the § 2K2.1(b)(6)(B) enhancement is warranted whenever
guns are found “in close proximity to drugs … or drug para-
phernalia.” See Clinton, 825 F.3d at 812. Although Slone insists
that the government lacked evidence connecting him to the
No. 20-2721                                                       7

drugs found in the basement because he moved out before the
ATF raid, the owner of the house testified that the basement
was Slone’s “domain” and that most of his belongings were
still present on December 5. Plus, Slone was recorded saying
that the guns were found “in my shit.” And in his statements
to agents, he admitted to dealing meth. Therefore, a prepon-
derance of the evidence supports a connection between the
drugs and the guns found in the raid of the basement apart-
ment.
     Second, even without considering the drugs seized in the
raid, the record contained abundant evidence that Slone was
dealing meth, and thus his guns had the “potential of facili-
tating” that activity. § 2K2.1(b)(6)(B), cmt. n.14(A). Slone ad-
mitted to dealing meth and acting as a middleman for quan-
tities ranging from grams to pounds. Further, Dillon testified
that he routinely purchased meth from Slone, and the ATF in-
formant testified that in fall 2019 she twice picked up pounds
of meth worth $10,000 from Slone in the basement.
    Slone protests that no evidence connects the guns to any
of that trafficking. But the government did not need to show
that Slone ever carried or brandished the gun during a sale
for the enhancement to apply; a gun that is available to protect
a drug stash has the potential of facilitating drug trafficking.
See United States v. Waltower, 643 F.3d 572, 578 (7th Cir. 2011).
Here, the district court reasonably inferred that the guns—
which Slone admitted to purchasing that summer and which
were found in his living space—were likely present in the
basement during pre-raid sales and thus had the potential to
facilitate his sales of large quantities of drugs. See United States
v. LePage, 477 F.3d 485, 489–90 (7th Cir. 2007) (affirming appli-
cation of enhancement where evidence showed defendant
8                                                No. 20-2721

was a drug trafficker and it was “a reasonable inference that
the guns protect or embolden the criminal enterprise”); cf.
Clinton, 825 F.3d at 813–14 (noting that large amounts of
drugs or cash on premises can show gun had potential to fa-
cilitate drug trafficking, but enhancement unwarranted
where no evidence showed a “significant amount” of drugs
or cash were ever kept at house where gun was found).
                                                 AFFIRMED